      Case: 1:20-cv-03894 Document #: 39 Filed: 04/15/21 Page 1 of 12 PageID #:512




                  UNITED STATES DISTRICT COURT FOR THE
                     NORTHERN DISTRICT OF ILLINOIS
                            EASTERN DIVISION

    SOUTH CAPITOL BRIDGEBUILDERS,
    a joint venture composed of Archer
    Western Construction, LLC and Granite
    Construction Company,

                    Plaintiff,
                                                      No. 20-CV-3894
                        v.
                                                      Judge Mary M. Rowland
    LEXINGTON INSURANCE,

                  Defendant.

                         MEMORANDUM OPINION & ORDER

         South Capitol Bridgebuilders (“South Capitol”) brings this breach of contract

action alleging that Lexington Insurance Company (“Lexington”) denied Plaintiff’s

insurance claim improperly and in bad faith. Lexington filed a motion to transfer this

action to the United States District Court for the District of Columbia pursuant to 28

U.S.C. § 1404(a), (Dkt. 16), requested leave to submit additional documents in

support of the motion to transfer. (Dkt. 25). The motion for leave to submit additional

documents is granted. For the reasons stated herein, Defendant’s motions to transfer

jurisdiction is also granted.

                                       BACKGROUND

         The Plaintiff, South Capitol, is a joint venture comprised of two partners,

Archer Western Construction, LLC and Granite Construction Company.1 Archer


1All facts referenced in this Order are from the Complaint and the exhibits thereto unless otherwise
specified.
      Case: 1:20-cv-03894 Document #: 39 Filed: 04/15/21 Page 2 of 12 PageID #:513




Western’s members are all citizens of Illinois, making the LLC itself an Illinois

citizen.2 Granite Construction is a corporation and a California citizen. South Capitol

was convened for the purpose of contracting with the city of Washington DC to

demolish and reconstruct the Frederick Douglass Memorial Bridge, and it maintains

an office in the District of Columbia for that purpose. (Dkt. 17, Ex. 4). South Capitol’s

corporate headquarters is in Chicago, however.

          Lexington, the Defendant, is a Delaware insurance company with its primary

offices in Massachusetts. It issued South Capitol a policy covering the Frederick

Douglass Memorial Bridge project. That insurance policy was negotiated by South

Capitol representatives in Chicago and a copy of the contract was delivered to the

Plaintiff there. The policy covers “loss of or damage to” insured property including

“all costs rendered necessary by defects of material workmanship, design, plan,

specification and should damage [. . .] occur to any portion of the Insured Property.”

(Dkt. 1, ¶ 16–19).

          South Capitol began reconstruction of the Frederick Douglass Memorial

Bridge in 2017. It poured concrete into molds to support steel arches in 2019. When

the molds were removed, however, the concrete had pockets of air. The air pockets

undermined the structural integrity of the concrete supports, which need to be

replaced before construction can continue.

          South Capitol filed a claim with Lexington, seeking coverage of the costs

associated with repairing and rebuilding the concrete structures. Lexington’s New



2   The Archer Western employee who filed the insurance claim, Jack Slattery, resides in Florida.


                                                   2
   Case: 1:20-cv-03894 Document #: 39 Filed: 04/15/21 Page 3 of 12 PageID #:514




York-based claim administrator worked with a New York adjusting firm, Charles

Taylor Adjusting, and DeSimone Consulting Engineers, a New York engineering

firm, (Dkt. 17, Ex. 1 at 4; Ex. 3), to investigate the claim and determine the cause and

magnitude of South Capitol’s losses. The engineers and adjusters interviewed South

Capitol employees on site in the District of Columbia. (Dkt. 17, 4). DeSimone

determined that the pockets of air in the concrete structures formed when the

concrete was poured, likely because the workmen on site failed to adequately vibrate

the concrete immediately after it was poured into the mold. (Dkt. 1, ¶ 39)

      On April 9, 2020, Lexington denied the claim. Its denial letter stated that “the

mere existence of a defect in components [. . .] does not render such components

‘damaged’” and that “[i]n order to sustain direct physical loss or damage, insured

property must be in an initially satisfactory state and then changed by some external

event into an unsatisfactory state.” (Dkt. 1, Ex. 3 at 5). South Capitol filed suit in the

Northern District of Illinois.

                                      ANALYSIS

      Lexington requests that the Court transfer the case pursuant to § 1404(a)

which provides that “[f]or the convenience of parties and witnesses, in the interest of

justice, a district court may transfer any civil action to any other district or division

where it might have been brought.” 28 U.S.C. § 1404(a). Transferring a case is

appropriate when “(1) venue is proper in the transferor district; (2) venue is proper

in the transferee district; (3) the transfer will serve the convenience of the parties and

witnesses; and (4) the transfer will serve the interests of justice.” Nalco Co. v. Envtl.




                                            3
   Case: 1:20-cv-03894 Document #: 39 Filed: 04/15/21 Page 4 of 12 PageID #:515




Mgmt., Inc., 694 F. Supp. 2d 994, 998 (N.D. Ill. 2010) (citing 28 U.S.C. § 1404(a)). The

party moving for transfer has the burden of establishing that their proposed forum is

clearly more convenient. See Coffey v. Van Dorn Iron Works, 796 F.2d 217, 219–20

(7th Cir. 1986). “District courts have broad discretion to grant or deny” such a motion.

Heller Fin., Inc. v. Midwhey Powder Co., 883 F.2d 1286, 1293 (7th Cir. 1989); see also

Research Automation, Inc. v. Schrader-Bridgeport Int’l, Inc., 626 F.3d 973, 977 (7th

Cir. 2010).

       The parties agree that venue is proper in the Northern District of Illinois and

in the District of Columbia. (Dkt. 17, 5; Dkt. 23, 4). The Court now considers whether

transfer would serve the convenience of parties and witnesses, and whether it would

serve the interest of justice. These considerations are often referred to as the “private

interest factors” and the “public interest factors.” See, e.g., Karp v. Silver Arch Cap.

Partners, LLC, No. 20 CV 0139, 2021 WL 492872, at *1 (N.D. Ill. Feb. 10, 2021).

       A. Private Interest Factors

       When considering the convenience of the parties and witnesses, courts take

into account factors such as (1) “the plaintiff’s initial choice of forum;” (2) “the relative

ease of access to sources of proof;” (3) access to witness and witness attendance at

proceedings in light of “the availability of compulsory process” and “the costs of

obtaining the attendance of witnesses;” (4) “the situs of material events;” and (5) “the

convenience of the parties.” Research Automation, Inc. v. Schrader-Bridgeport Int’l,

Inc., 626 F.3d 973, 978 (7th Cir. 2010); Westchester Fire Ins. Co. v. Zurich Am. Ins.

Co., No. 13 CV 2207, 2014 WL 1018115, at *6 (N.D. Ill. Mar. 12, 2014). While these




                                             4
   Case: 1:20-cv-03894 Document #: 39 Filed: 04/15/21 Page 5 of 12 PageID #:516




factors are useful, § 1404(a) “permits a flexible and individualized analysis and

affords district courts the opportunity to look beyond a narrow or rigid set of

considerations in their determinations.” Research Automation, Inc., 626 F.3d at 978

(citing Stewart Organization, Inc. v. Ricoh Corp., 487 U.S. 22, 29 (1988)).

      1. Plaintiff’s Choice of Forum

      South Capitol chose the Northern District of Illinois both because that is the

headquarters of one of its two affiliates, Archer Western Construction, and because

that affiliate negotiated the insurance contract in Chicago. This factor weighs in favor

of denying the motion to transfer. However, there is some dispute as to how much

weight the plaintiff’s choice of forum should be given. Compare Dunn v. Soo Line R.

Co., 864 F. Supp. 64, 65 (N.D. Ill. 1994) (“plaintiff's choice in selecting forum is

entitled to substantial weight”) with Black & Decker Corp. v. Vermont Am. Corp., 915

F. Supp. 933, 938 (N.D. Ill. 1995) (“a plaintiff's choice of forum must be given some

weight”). Moreover, “the weight given to plaintiff's choice of forum is lessened if the

chosen forum has relatively weak connections with the operative facts giving rise to

the claim.” Von Holdt v. Husky Injection Molding Sys., Ltd., 887 F. Supp. 185, 188

(N.D. Ill. 1995); see also Evangelical Lutheran Church v. Atl. Mut. Ins. Co., 973

F. Supp. 820, 822 (N.D. Ill. 1997) (“[W]hen the events giving rise to the cause of action

took place elsewhere, the weight granted to the plaintiffs’ choice of forum is

diminished significantly.”). The events giving rise to this action took place in the

District of Columbia, so the importance of this factor is diminished.




                                           5
   Case: 1:20-cv-03894 Document #: 39 Filed: 04/15/21 Page 6 of 12 PageID #:517




       2. Access to Sources of Proof

       The parties disagree about the nature of the action and therefore disagree

about what the “sources of proof” will be if this case proceeds. Lexington argues that

the case will turn on facts related to that basis of its decision to deny coverage and

will involve the activity at the site of the construction (e.g., whether the concrete

supports were functional and integrated into the rest of the bridge before they were

damaged, or whether they were defective from the start.) (Dkt. 1, Ex. 3 at 4). South

Capitol argues that the only issue is one of contract interpretation. Assuming South

Capitol is correct, this factor still does not weigh heavily in favor of keeping the case

in the Northern District of Illinois. The contract can be accessed anywhere. If,

however, Lexington is correct and the interpretation of the contract depends on facts

related to the construction of the bridge, this factor weighs slightly in favor of transfer

to the District of Columbia.

       3. Attendance of Witnesses

       Courts have noted that “[t]he convenience of witnesses is often viewed as the

most important factor” in the private interest evaluation. See, e.g. Westchester Fire,

No. 13 C 2207, 2014 WL 1018115, at *6 (citing Tingstol Co. v. Rainbow Sales, Inc., 18

F. Supp. 2d 930, 933 (N.D. Ill. 1998) and Rose v. Franchetti, 713 F. Supp. 1203, 1214

(N.D. Ill.1989)).

       Based on the initial disclosures produced by each party, only one potential

witness, Archer Western attorney Grant Peoples, lives in Illinois. (Dkt. 26, Exs. 1–3).

The majority are construction professionals who were interviewed by Lexington’s




                                            6
   Case: 1:20-cv-03894 Document #: 39 Filed: 04/15/21 Page 7 of 12 PageID #:518




agents in the course of their investigation and are located in the District of Columbia,

including Eric Hayes, project manager for Plaintiff. Lexington’s claim administrator

and adjuster are located in New York and Texas. This factor counsels in favor of

transfer.

      4. Situs of Material Events.

      The parties disagree about where the material events in this case took place.

In terms of strict contract construction, the policy was negotiated by South Capitol

employees in Chicago. However, the property covered by the policy is located in

Washington DC and the events that are determinative of whether the property

sustained “direct physical loss or damage” meaning whether it was “initially [in]

satisfactory state and [was] then changed by some external event into an

unsatisfactory state” took place in Washington DC.

      In cases where an insurance company seeks a declaratory judgment asserting

it has no duty to defend a policy holder, courts often consider the situs to be “the

forum where the insurance policy has been solicited, negotiated, delivered, and

executed.” See, e.g., Hartford Cas. Ins. Co. v. Topsail Sportswear, Inc., No. 10 C 1507,

2010 WL 2757556, at *2 (N.D. Ill. July 8, 2010) (citing St. Paul Fire & Marine Ins.

Co. v. Brother Int’l Corp., No. 05 CV 5484, 2006 WL 1543275, at *2 (N.D. Ill. June 1,

2006)); Hartford Fire Ins. Co. v. Eagle Equity Serv., No. 9 CV 7091, 2010 WL 2541978,

at *2 (N.D. Ill. June 17, 2010). In these actions, however, courts were considering the

forum where the contract was negotiated and the forum where the underlying action

(which the insurer is being asked to defend) was filed, which was not necessarily the




                                           7
   Case: 1:20-cv-03894 Document #: 39 Filed: 04/15/21 Page 8 of 12 PageID #:519




location where the insured property or entity was located. See Hartford Cas. Ins. Co.,

No. 10 CV 1507, 2010 WL 2757556, at *2; St. Paul Fire & Marine Ins. Co., No. 05 CV

5484, 2006 WL 1543275, at *3; Hartford Fire Ins. Co., No. 9 CV 7091, 2010 WL

2541978, at *9. Based on the claim denial letter attached to the Complaint, Lexington

determined the repairs were not covered because the concrete structures were not

properly functioning components of the bridge before they became defective.

Analyzing this determination may require factfinding that goes beyond the four

corners of the insurance contract. For purposes of change of venue analysis, this is a

neutral factor.

      5. Convenience of the Parties

      The Northern District of Illinois is presumably the more convenient venue for

South Capitol, since the partnership maintains its primary office in this district.

Neither South Capitol nor Lexington has given the Court reason to believe that the

District of Columbia would be a similarly convenient venue, since neither party has

a primary office there (although South Capitol has a secondary office in the District

of Columbia). This factor weighs in favor of denying the motion to transfer.

      Overall, the private interest factors weigh slightly in favor of granting

Lexington’s motion to transfer this case to the District of Columbia.

      B. Public Interest Factors

      Next, the Court considers public interest factors such as (1) relative “docket

congestion and likely speed to trial;” (2) “each court’s relative familiarity with the

relevant law;” (3) “the respective desirability of resolving controversies in each




                                          8
   Case: 1:20-cv-03894 Document #: 39 Filed: 04/15/21 Page 9 of 12 PageID #:520




locale;”; and (4) “the relationship of each community to the controversy.” Research

Automation, Inc. v. Schrader-Bridgeport Int’l, Inc., 626 F.3d 973, 978 (7th Cir. 2010)

(citations omitted); see also Republic Techs. (NA), LLC v. BBK Tobacco & Foods, LLC,

240 F. Supp. 3d 848, 853 (N.D. Ill. 2016). These public interest factors “may be

determinative, warranting transfer or its denial even where the convenience of the

parties and witnesses points toward the opposite result.” Id.

      1. Docket Congestion

      In 2020, 394 civil cases were filed per judge in the Northern District of Illinois,

while only 249 were filed per judge in the District of Columbia. (Dkt. 17, Ex. 5).

During that timeframe each Illinois judge had an average of 712 cases pending, while

District of Columbia judges had an average of 356. Id. Because of these disparities,

on average cases in the Northern District of Illinois are resolved 11.2 months after

filing, while cases in the District of Columbia are resolved after only 5.3 months. Id.

This factor weighs in favor of transfer to the District of Columbia.

      2. Familiarity with the Relevant Law

      “In a diversity action it is [. . .] considered advantageous to have federal judges

try a case who are familiar with the applicable state law.” Coffey v. Van Dorn Iron

Works, 796 F.2d 217, 221 (7th Cir. 1986). The parties disagree about which forum’s

law will be applied to this case, so before weighing this factor the Court must

determine what the applicable law is likely to be.

      A federal court sitting in diversity applies the choice of law rules of the state

in which it sits. Klaxon Co. v. Stentor Electric Manufacturing Co., 313 U.S. 487, 496–




                                           9
  Case: 1:20-cv-03894 Document #: 39 Filed: 04/15/21 Page 10 of 12 PageID #:521




97 (1941). If a case is transferred from one federal district court to another pursuant

to § 1404, the transferee court applies the transferor court’s choice of law rules, so

whether or not this case is transferred, Illinois choice of law rules will apply. See

Coffey, 796 F.2d at 221.

      When adjudicating insurance coverage disputes, “Illinois courts employ a ‘most

significant contacts’ test to determine the governing substantive law for the contract.”

Jupiter Aluminum Corp. v. Home Ins. Co., 225 F.3d 868, 873 (7th Cir. 2000). This test

considers the several factors including “the location of the subject matter, the place

of delivery of the contract, the domicile of the insured or of the insurer, the place of

the last act to give rise to a valid contract, the place of performance, or other place

bearing a rational relationship to the general contract.” Id. (citing Lapham-Hickey

Steel Corp. v. Protection Mut. Ins. Co., 166 Ill. 2d 520, (1995)). However, “[w]hile all

these factors must be considered in the choice of law analysis, the location of the

insured risk is given special emphasis.” Jupiter Aluminum Corp., 225 F.3d at 873

(emphasis added) (citing Society of Mount Carmel v. National Ben Franklin Ins. Co.

of Ill., 268 Ill. App. 3d 655 (1994) and Restatement (Second) of Conflict of Laws § 193

(1971) for this proposition and holding that Indiana law applied to an insurance

contract protecting property located in Indiana, despite the fact that both the

insurance broker and the policy holder were Illinois corporations, and that the

insurance contract was negotiated and signed in Illinois).

      Here, the subject matter of the insurance contract is located in the District of

Columbia, the contract was delivered in Illinois, the insured and the insurer are




                                          10
   Case: 1:20-cv-03894 Document #: 39 Filed: 04/15/21 Page 11 of 12 PageID #:522




domiciled in California, Illinois, Delaware and Massachusetts, the place of the last

act to give rise to a valid contract is Illinois, and the places bearing a rational

relationship to the contract are the District of Columbia and Illinois. However,

because the location of the insured risk is given special emphasis, the contract law of

the District of Columbia may apply. For purposes of the change of venue analysis,

this public interest factor is neutral.

      3. Local Interest and Relationship of the Community to the Controversy

      The Court considers the third and fourth public interest factors together. South

Capitol argues, without citing any case law, that Illinois has the greatest local

interest in this dispute, because its partners are citizens of Illinois and California,

and it is “based” in Illinois. It argues that the District of Columbia has no interest in

this case because it is not a party to this case. This is unpersuasive. The District of

Columbia is not just the location of the insured property, it is also the eventual owner

of the insured property: the bridge. If South Capitol is unable to recover the cost of

reconstructing the bridge from Lexington it may delay completion of the bridge or

increase the cost of construction. See, e.g., Essex Ins. Co. v. Dimucci Dev. Corp. of

Ponce Inlet, Inc., No. 14 CV 7234, 2015 WL 1137648, at *3 (N.D. Ill. Mar. 10, 2015)

(granting motion to transfer to Florida and noting that “Florida also has a strong

interest in the interpretation of insurance coverage over construction of residential

buildings within its state.”). This factor weighs strongly in favor of transfer.

      The public interest factors weigh in favor of transferring the case to the District

of Columbia.




                                           11
  Case: 1:20-cv-03894 Document #: 39 Filed: 04/15/21 Page 12 of 12 PageID #:523




                                  CONCLUSION

      Lexington’s motion to transfer (Dkt. 16) is granted. The Clerk is directed to

transfer the case to the United States District Court for the District of Columbia

forthwith. Defendant’s motion for leave to submit additional documents (Dkt. 25) is

granted. Civil case terminated.


                                             E N T E R:


Dated: April 15, 2021

                                             MARY M. ROWLAND
                                             United States District Judge




                                        12
